UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7400


FRANKIE L. MCCOY, SR.,

                Plaintiff - Appellant,

          v.

CORRECTIONAL MEDICAL SERVICE; WEXFORD HEALTH SOURCE; DR. TOM
LINGUISE; DR. ISAIAS TESSEMA, (MD); SYRESH MENON; DR. MELAKU
AYALEW; DR. DAVID MATHIS; DR. DEREJE TESFAYE; DR. AVA JOUBERT;
CHRISTY WHITEHAIR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-01481-WDQ)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. Philip Melton Andrews,
Mary Beth Ewen, KRAMON & GRAHAM, PA, Baltimore, Maryland; Erin
O. Millar, Valerie L. Tetro, WHITEFORD, TAYLOR & PRESTON, LLP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frankie L. McCoy, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We    have   reviewed    the    record     and   find     no     reversible      error.

Accordingly, we deny McCoy’s motion for appointment of counsel

and    affirm   for     the    reasons   stated      by    the       district    court.

McCoy v. Corr. Med. Serv., No. 1:10-cv-01481-WDQ (D. Md. Sept.

20, 2011).      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented       in    the    materials

before   the    court    and    argument     would   not       aid    the    decisional

process.



                                                                                AFFIRMED




                                         2